DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20180149807 A1 (SEO; Woo Suk et al.)

    PNG
    media_image1.png
    480
    574
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    487
    516
    media_image2.png
    Greyscale

Per claims 1 and 6, Seo a display device, comprising: a backplate [BC], a reflective layer [RL], a light guide layer [LG], an array substrate [500, see paragraph 0229], and a color filter substrate arranged on the backplate sequentially [1000, see paragraph 0229], and a light source on a side of the color filter substrate facing the array substrate [the word “on” does not mean contacting, thus “on a side of the color filter substrate facing the array substrate” is construed to mean placed on the side of the array substrate 500 or the backplate as opposed to the viewer side of the substrate 1000], wherein the color filter substrate comprises a first region [region overlapping the substrate 500] and a second region [region to the left of substrate 500], wherein an orthogonal projection of the array substrate on the color filter substrate is in the first region [see figure 31], and wherein the light source is in the second region [see diode D in figure 31].  
Per claim 2, Seo teaches the display panel according to claim 1, wherein the light source comprises a plurality of sub light sources, the plurality of sub light sources are at intervals along a linear direction in the second region [see figure 25, diodes D, the linear direction is the Y direction].  
[merely defining the direction Y as the color filter substrate length direction, inherent].  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180149807 A1 (SEO; Woo Suk et al.)
[see figure 25 and spacing of diodes D].  Though, Seo shows an equal interval, Seo does not explicitly teach the interval spacing.  However, it was common knowledge to equally space the light sources along the lightguide in order to uniformly distribute the light.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Claim 7, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180149807 A1 (SEO; Woo Suk et al.) in view of US 20080030645 A1 (NAM; Young-Joo et al.)

    PNG
    media_image3.png
    721
    454
    media_image3.png
    Greyscale

[surface of D closest to H].  Seo lacks a printed circuit board located on a different side of the backplate from the light source.  However, Nam teaches placing the driving printed circuit boards 540 and 550 opposite and adjacent sides of the lights 120 in order to more evenly distribute the heat within the cell.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the circuit board placement of Nam with Seo.  
Per claim 15, Seo in view of Nam teaches the display device according to claim 7, wherein the backplate comprises: a backplate body on a side of the reflective layer facing away from the light guide layer [see figure 31], and a folded part on a side of the backplate provided with the printed circuit board or the light source [the vertical portion of BC], wherein the folded part comprises a single-layer structure or a dual-layer structure [single layers structure is used].    
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180149807 A1 (SEO; Woo Suk et al.) in view of US 20080030645 A1 (NAM; Young-Joo et al.), as applied to claim 7 above, and further in view of US 20170127166 A1 (NOMA; Mikihiro).

    PNG
    media_image4.png
    513
    730
    media_image4.png
    Greyscale

Seo teaches the display device according to claim 7.  Seo lacks, but Noma teaches, an adhesive frame [24] on a side of the backplate provided with the printed circuit board [18,20] and between the array substrate and the backplate [see figure 1], wherein the adhesive frame adjoins to the array substrate with a side facing the array substrate [11b], and the adhesive frame adjoins to the backplate with a side facing the backplate [see figure 1].  
Allowable Subject Matter
Claims 5, 8-11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Per claims 5 and 11, Seo teaches as outlined above the display panel according to claim 1, wherein the light source comprises: a fixation pedestal for a fixed connection with the color filter substrate [vertical portion of support BC which is fixedly connected to the substrate 1000 via the intervening layers], and a light-emitting face facing the array substrate [the light emitting face is the top surface of the lightguide LG].  Seo does not teach nor render obvious, in combination with the limitations above,  the fixation pedestal comprises a first light-shielding part and a second light-shielding part spaced apart from each other, and an intermediate part sandwiched between the first light-shielding part and the second light-shielding part, and wherein the light-emitting face is on the intermediate part, and the first light-shielding part is closer to the color filter substrate than the second light-shielding part.  
	Per claim 8, Seo teaches as outlined above the display device according to claim 6.  Seo does not teach nor render obvious, in combination with the limitations above, a light-shielding strip on a side of the color filter substrate facing the array substrate, wherein an orthogonal projection of the light-shielding strip on the color filter substrate is between orthogonal projections of the array substrate and the light source on the color filter substrate.  
	Per claim 13, Seo teaches as outline above the display device according to claim 7, Seo does not teach nor render obvious, in combination with the limitations above, the printed circuit board comprises a backlight circuit board electrically connected with the light source via a conductor, wherein the conductor comprises one or more sub conductors on the color filter substrate or on the color filter substrate and the array substrate respectively.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871